DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the administrator administered network" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether "the administrator administered network" is referring back to "an administered network" or is a second network separate from "an administered network".

Double Patenting
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 10,135,694 B2. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Patent No. : (US 10,135,694 B2 or 15/602,044) (Parent)
17/228,652 (Instant App.)
1,11,20 (Exemplary claim 1)

Claim 1.

 A method comprising:

sending, from a browser-based device outside an administered network, a request to obtain a network device list including a list of addresses of devices in the administered network;

determining, by an address resolution protocol (ARP) engine provided inside the administered network, whether a first device of the devices in the administered network based on the obtained list of addresses of devices in the administered network has a locally installed system administrator agent program;

determining, by a deployment engine provided inside the administered network, whether the first device is suitable for having the system administrator agent program locally installed if it is determined the system administrator agent program is absent from the first device;



updating, by the ARP engine provided inside the administered network, the network device list to indicate the first device has the system administrator agent program locally installed;

monitoring, by a system monitoring engine provided inside the administered network, the administrator administered network at least in part by monitoring the first device accessing resources of the administered network through the system administrator agent program locally installed on the first device;

receiving, by the browser-based device outside the administered network, agent reports from system administration agent programs locally installed on the devices in the administered network including the system administration agent program locally installed on the first device, the agent reports indicating a plurality of resources of the administered network accessed by the devices including the resources of the administered network accessed by the first device.


Claim 1. 

A method comprising:

sending, from a browser-based device outside an administered network, a request to obtain a network device list including a list of addresses of devices in the administered network;

determining, by an address resolution protocol (ARP) engine provided inside the administered network, whether a first device of the devices in the administered network based on the obtained list of addresses of devices in the administered network has a locally installed system administrator agent program;

determining, by a deployment engine provided inside the administered network, whether the first device is suitable for having the system administrator agent program locally installed if it is determined the system administrator agent program is absent from the first device;



updating, by the ARP engine provided inside the administered network, the network device list to indicate the first device has the system administrator agent program locally installed;

monitoring, by a system monitoring engine provided inside the administered network, the administrator administered network at least in part by monitoring the first device accessing resources of the administered network through the system administrator agent program locally installed on the first device;

receiving, by the browser-based device outside the administered network, agent reports from system administration agent programs locally installed on the devices in the administered network including the system administration agent program locally installed on the first device, the agent reports indicating a plurality of resources of the administered network accessed by the devices including the resources of the administered network accessed by the first device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451